DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 12/30/2021.
Claims 1 and 7-10 have been amended.
Claims 2, 5, and 6 have been canceled.
Claims 1, 3, 4, and 7-10 are currently pending and have been examined.


















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.









Response to Arguments

Applicant’s arguments received 12/30/2021 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection. 

With regard to the rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner has carefully reviewed the Applicants arguments and assertions filed on 12/30/2021.  Considering the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant and finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  Specifically, a database for tracking award point redemption using distributed ledger technology.  Any rejection under 35 USC § 101 are withdrawn.
















Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


1, 3, 4, and 7-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Postrel (USPGP 2019/0156363 A1) hereinafter POSTREL, in view of Khan (USPGP 2019/0370847 A1), hereinafter KHAN, and further in view of Sharp (USPGP 2016/0012465 A1), hereinafter SHARP.

Claim 1:
POSTREL as shown below discloses the following limitations:
A points management method for commonly managing points by using a distributed ledger, (see at least paragraphs 0003, 0007, 0011)
the points being issued to a customer in a manner that depends on purchase of a commodity or use of a service from a plurality of different points issue sources and being usable by the customer for at least a part of a price of purchase of a commodity or use of a service at a plurality of points use destinations, the method comprising: (see at least paragraphs 0019, 0023, 0046)
recording, in the distributed ledger, transaction data showing remaining points retained in a points account of each customer, the points account being used as a wallet; (see at least Figures 6-8 as well as associated and related text)
determining a points account of a customer by using an identification code uniquely given to each points account; (see at least Figures 6-8 as well as associated and related text)
determining remaining points retained in the determined points account on a basis of the transaction data; (see at least Figures 6-8 as well as associated and related text)
determining points of the determined remaining points for each of the plurality of different points issue sources on a basis of the read function; (see at least Figures 4 and 6-8 as well as associated and related text)
POSTREL does not specifically disclose adding and subtracting points from an account.  However, KHAN, in at least paragraph 0101 discloses acquiring (adding) and redeeming (subtracting) points from their account.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of POSTREL with the technique of KHAN because, “Cryptocurrencies are digital currencies in which encryption techniques are used to regulate the generation of units of currency and verify the transfer of funds, operating independently of a central bank.  However, customers, businesses, enterprises, etc. today exploit a number of different reward programs to incentivize loyalty to a brand, retailer, service provider etc. Cryptocurrencies do not provide such rewards. Accordingly, it would be beneficial to provide users of cryptocurrencies with mechanisms of acquiring, transferring, and using cryptographic rewards.” (KHAN: paragraphs 0002-0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of POSTREL/KHAN does not specifically disclose the following limitations, but SHARP as shown does:
pre-storing, in a storage device, a table that defines functions for determining points of remaining points for each of a plurality of different point issuers according to a plurality of point use destinations, the points of remaining points being usable at the one of the plurality of point use destinations; (see at least paragraphs 0127, 0133, Figures 11, 284, 285, 286 as well as associated and related text; paragraphs 0031, 0049, 0595, 0596, 1119)
reading a function on a basis of a combination of one of the plurality of different points issue sources and one of the plurality of points use destinations from the table; (see at least paragraphs 0127, 0133, Figures 11, 284, 285, 286 as well as associated and related text; paragraphs 0031, 0049, 0595, 0596, 1119)
displaying for each of the plurality of different points issue sources, the remaining points and the determined points of the remaining points. (see at least paragraphs 0184, 0878, 0909)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make POSTREL/KHAN with the technique of SHARP because, ““Certain embodiments may also allow subscribing users to quickly and readily access remaining balances or rewards balances by texting a “check balances code” (not illustrated) to a system provided number. Accordingly, a user may shop without the worry of forgetting about the existence of a misplaced gift card or store credit available. In other words, using the system website, mobile device (e.g., both “smart” and “dumb” mobile phone devices), a user may instantly check all balances of vendor-accepted funds or credits, gift card balances, rewards points balances, frequent flyer miles, etc., for a myriad of different, non-affiliated vendors using a common shared platform. This may advantageously obviate the need for a user to call the number on the back of each gift card to check a balance on each card. Some embodiments may also obviate the need for a user to individually visit each website of the myriad of different, non-affiliated vendors—each of which may request a new unique membership or login ID and password. According to some embodiments a user of the system may simply logon to the system website, and enter a card number and a mobile device number to access account balances information. Or, the user may simply keep the feed of mobile/SMS/MMS text messages sent to the user's phone, and scroll through the feed to find a redemption option.” (SHARP: paragraph 0031).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).





Claims 3, 4:
The combination of POSTREL/KHAN/SHARP discloses the limitations as shown in the rejections above.  POSTREL further discloses:
determining remaining points includes determining remaining points for each of the plurality of different points issue sources.
subtracting points issued by one of the plurality of different points issue sources from the remaining points of the points account and settling an amount corresponding to points of the reduced points at the one of the plurality of points use destinations, the points being determined on a basis of the function.
See at least paragraphs 0013-0015.

Claims 7, 8:
The combination of POSTREL/KHAN/SHARP discloses the limitations as shown in the rejections above.  POSTREL further discloses:
the function comprises the remaining points multiplied by a predetermined coefficient. 
displaying of the remaining points and the determined points of the remaining points in includes displaying the predetermined coefficient of the function for each of the plurality of different points issue sources.
See at least paragraphs 0007, 0046.










Claims 9, 10:
The combination of POSTREL/KHAN/SHARP discloses the limitations as shown in the rejections of the claims above.  The Examiner finds that remaining claims 9 and 10 are not patentably distinct from claims 1-8, because the inventions in the claims are directed to related, indistinct products.  The related inventions would be distinct if: (1) the inventions as claimed were either not capable of use together or could have a materially different design, mode of operation, function, or effect; (2) the inventions did not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed were not obvious variants.  See MPEP § 806.05(j). Furthermore, the inventions as claimed encompass overlapping subject matter and are obvious variants that do not produce any new, meaningful, synergetic result that would render the claims novel.  

















Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.







CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Non Patent Literature:
DeLoitte.  Making blockchain real for customer loyalty rewards programs. (12 October 2016).  Retrieved online 09/25/2021.  https://www2.deloitte.com/content/dam/Deloitte/us/Documents/financial-services/us-fsi-making-blockchain-real-for-loyalty-rewards-programs.pdf

Kenny Smith. Using Blockchain for Loyalty Rewards. (March 7, 2017).  Retrieved online 09/25/2021. https://deloitte.wsj.com/articles/using-blockchain-for-loyalty-rewards-1488862937

Sallie Burnett. Can Blockchain Reinvigorate Loyalty Programs? (Dec 11, 2018). Retrieved online 09/25/2021. https://www.forbes.com/sites/forbesagencycouncil/2018/12/11/can-blockchain-reinvigorate-loyalty-programs/?sh=589aac8d1456

Foreign Art:
SALEMI, AMIR. (WO 2010/051602 A1).  NEW REWARD POINTS SYSTEM AND ASSOCIATED UNIVERSAL FREE.

GARCIA, FERNANDO JUDE FERNANDO et al.  (WO 2009/051503 A2).  A SYSTEM AND METHOD FOR SIMULTANEOUSLY DELIVERING REWARDS AND TARGETED ADVERTISING TO MOBILE DEVICES.
 
DRAKOULIS, NIKO et al. (WO 2008/097311 A1). REWARD POINTS ISSUANCE AND REDEMPTION USING PRODUCT CODED WIRELESS COMMUNICATION PROTOCOLS.



Applicant’s amendment filed on 12/30/2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).



Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)